                   Case 20-10343-LSS         Doc 797      Filed 06/07/20      Page 1 of 4




                             UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

    In re:                                                   Chapter 11

    BOY SCOUTS OF AMERICA AND                                Case No. 20-10343 (LSS)
    DELAWARE BSA, LLC,1                                      (Jointly Administered)

                            Debtors.                         Re: Docket Nos. 17 and 782


                          LIMITED JOINDER OF THE OFFICIAL
                COMMITTEE OF UNSECURED CREDITORS TO THE DEBTORS’
             REPLY IN SUPPORT OF THEIR MOTION FOR ENTRY OF AN ORDER
             (I) APPOINTING MEDIATORS, (II) REFERRING CERTAIN MATTERS
                   TO MEDIATION AND (III) GRANTING RELATED RELIEF

             The Official Committee of Unsecured Creditors (the “Creditors’ Committee”) submits

this limited joinder to the Debtors’ Reply in Support of Their Motion for Entry of an Order

(I) Appointing Mediators, (II) Referring Certain Matters to Mediation, and (III) Related Relief

[Dkt. No. 782] (the “Reply”),2 and respectfully states as follows:

             1.    The Creditors’ Committee shares the Debtors’ belief that mediation should begin

promptly, and that mediators should be appointed as soon as possible. The Creditors’ Committee

believes that the revised proposed order attached to the Reply specifically addresses each of the

issues raised by the Court at the last hearing. In particular, the proposed order makes clear that

participation in the mediation is voluntary — although notably, each of the major case constituents

has clearly expressed their current willingness to participate in mediation and their desire to have

mediators appointed to facilitate such participation on many of the gating issues that precede the

formulation of a chapter 11 plan and/or a global resolution of claims.



1
  The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax
identification number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311).
The Debtors’ mailing address is 1325 West Walnut Hill Lane, Irving, Texas 75038.
2
    Capitalized terms used but not defined herein shall have the meaning ascribed to them in the Reply.
                Case 20-10343-LSS         Doc 797      Filed 06/07/20      Page 2 of 4




       2.       The Creditors’ Committee also agrees with the Debtors and the Tort Claimants’

Committee (the “TCC”) that initial mediation on several important issues in these Chapter 11

Cases could begin immediately, including but not limited to: (i) disputes as to whether certain of

the Debtors’ identified property is subject to enforceable restrictions under applicable law and/or

is otherwise available to satisfy creditor claims; (ii) facilitating discovery that will be necessary to

undertake comprehensive analyses of issues, assets, and claims relevant to a chapter 11 plan; and

(iii) negotiations over issues relating to estate and third party releases the Debtors may seek to

include in a plan of reorganization, including contributions to the Debtors’ estates from the Local

Councils and Chartered Organizations to fund distributions to creditors. The Creditors’ Committee

believes that engaging in these, and other settlement discussions, now will promote an efficient

resolution of important issues in these Chapter 11 Cases, and believes that many issues in these

Chapter 11 Cases can be resolved — or at least, significant progress can be made — in advance of

the bar date.

       3.       After substantial negotiations — including significant efforts to address comments

and concerns from the insurers — each of the Debtors, the Creditors’ Committee, the TCC, the

Future Claimants’ Representative (the “FCR”), and the Ad Hoc Committee of Local Councils of

the Boy Scouts of America agreed on a slate of well-qualified mediators that, together, will be

well-equipped to address the issues that likely will need to be mediated in these Chapter 11 Cases.

       4.       Thus, the Creditors’ Committee reiterates its support for the appointment of

proposed Mediators Eric Green, Paul Finn, and Timothy Gallagher (with respect to insurance

issues) as part of a settlement of issues raised by the Mediation Motion, and is supportive of a




                                                 -2-
                 Case 20-10343-LSS       Doc 797       Filed 06/07/20     Page 3 of 4




mediation process led by these three parties on the terms set forth in the proposed order attached

to the Reply.3

       WHEREFORE, except as set forth herein, the Creditors’ Committee otherwise joins in the

Debtors’ Reply, and respectfully requests that the Court enter an Order on the Motion consistent

with the foregoing.




                           [Remainder of Page Intentionally Left Blank]




3
  The Creditors’ Committee acknowledges that the Honorable Kevin J. Carey (Ret.) is eminently qualified
to assist the parties in their mediation efforts. Given the extent of the negotiations and its previous
agreement to the group of mediators set forth in the proposed order, however, the Creditors’ Committee
does not agree with the Debtors that having former Judge Carey serve as the sole or lead mediator would
be appropriate at this time. To the extent the Debtors, the TCC, the FCR, and the Ad Hoc Committee of
Local Councils all agreed to a revised group of mediators that included former Judge Carey (e.g., Judge
Carey, Paul Finn, and William Gallagher (with respect to insurance issues)), the Creditors’ Committee
likely would not object to such an approach. However, any such changes should be achieved only by
agreement and after negotiations by and between all such parties.

                                                 -3-
            Case 20-10343-LSS   Doc 797    Filed 06/07/20   Page 4 of 4




Dated: June 7, 2020                        Respectfully Submitted,
       Wilmington, Delaware
                                           REED SMITH LLP

                                   By:     /s/ Kurt F. Gwynne
                                           Kurt F. Gwynne (No. 3951)
                                           Katelin A Morales (No. 6683)
                                           1201 North Market Street, Suite 1500
                                           Wilmington, DE 19801
                                           Telephone: (302) 778-7500
                                           Facsimile: (302) 778-7575
                                           E-mail: kgwynne@reedsmith.com
                                           E-mail: kmorales@reedsmith.com

                                                  -and-

                                           KRAMER LEVIN NAFTALIS
                                             & FRANKEL LLP
                                           Thomas Moers Mayer, Esquire
                                           Rachael Ringer, Esquire
                                           David E. Blabey, Jr., Esquire
                                           Jennifer R. Sharret, Esquire
                                           Megan M. Wasson, Esquire
                                           177 Avenue of the Americas
                                           New York, NY 10036
                                           Telephone: (212) 715-9100
                                           Facsimile: (212) 715-8000
                                           E-mail: tmayer@kramerlevin.com
                                           E-mail: rringer@kramerlevin.com
                                           E-mail: dblabey@kramerlevin.com
                                           E-mail: jsharret@kramerlevin.com
                                           E-mail: mwasson@kramerlevin.com

                                           Counsel to the Official Committee of
                                           Unsecured Creditors




                                     -4-
